
	
		I
		112th CONGRESS
		1st Session
		H. R. 1434
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2011
			Mr. Shuler introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To render inadmissible to the United States aliens who
		  have been convicted of a sex offense against a minor, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 International Child Protection Act of
			 2011.
		2.Preventing
			 admission of aliens convicted of sex offenses against minorsSection 212(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(2)) is amended by adding at the end the
			 following:
			
				(J)Sex
				offenders
					(i)In
				generalAny alien convicted
				of, or who admits having committed, or who admits committing acts which
				constitute the essential elements of, a sex offense is inadmissible.
					(ii)Definitions
						(I)In
				generalFor purposes of
				clause (i), the term sex offense means a criminal offense,
				including a Federal offense, against a minor that involves any of the
				following:
							(aa)Solicitation to
				engage in sexual conduct.
							(bb)Use
				in a sexual performance.
							(cc)Solicitation to
				practice prostitution (whether for financial or other forms of
				remuneration).
							(dd)Video voyeurism
				as described in section 1801 of title 18, United States Code.
							(ee)Possession,
				production, or distribution of child pornography.
							(ff)Criminal sexual
				conduct involving a minor, or the use of the Internet to facilitate or attempt
				such conduct.
							(gg)Sex
				trafficking of children as described in section 1591 of title 18, United States
				Code.
							(hh)Transporting a
				minor in interstate or foreign commerce, or in any commonwealth, territory, or
				possession of the United States, with intent that the individual engage in
				prostitution, or in any sexual activity for which any person can be charged
				with a criminal offense.
							(ii)Any
				other conduct that by its nature is a sex offense against a minor.
							(II)ExceptionsThe
				term sex offense shall not include the following:
							(aa)A foreign conviction if it was not obtained
				with sufficient safeguards for fundamental fairness and due process for the
				accused under guidelines or regulations established under section 112 of the
				Sex Offender Registration and Notification Act (title I of Public Law 109–248;
				42 U.S.C. 16911).
							(bb)An
				offense involving consensual sexual conduct if the victim was at least 13 years
				old and the offender was not more than 4 years older than the victim.
							(III)MinorFor purposes of subclause (I), the term
				minor means an individual who has not attained the age of 18
				years.
						.
		3.Sense of
			 CongressIt is the sense of
			 the Congress that the Secretary of Homeland Security, the Attorney General, and
			 the Secretary of State should work with law enforcement agencies of foreign
			 countries and appropriate international organizations to establish information
			 reporting mechanisms sufficient to enable the implementation of the amendment
			 made by section 2.
		
